DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 3/2/21, 3/10/21, and 3/29/21.  No changes to claim(s) 1-20.  Therefore, Claims 1-20 is/are pending and have been addressed below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/2/21 was/were considered by the examiner.

Claim Interpretation

The representative claim(s) 1, 14, and 20 recites a series of steps and series of components.
All the representative claim(s) as a whole and as drafted, is/are a process and system that, under its broadest reasonable interpretation, covers a method of organizing human activity.  The claimed invention determines an organizational health score.  Thus, the claim recites an abstract idea.
The claim(s) as a whole integrates the method of organizing human activity into a practical application.  Specifically, the final value (health score) based on 3 levels of combinations of factors (objective measures, behavioral indicators, organization metrics) which is a specific improvement of organizations health by requiring multiple levels of calculations and thus a specific calculation.  Thus, the claim(s) is/are eligible because it/they is/are not directed to the recited judicial exception (abstract idea).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deodhar et al. (US 2014/0058801 A1) in view of Gembicki (US 2016/003483 A1) and Nakahara (US 2017/006135 A1).

Regarding claim 1, 14, and 20, Deodhar teaches an organization monitoring method, the method comprising:
aggregating, in a database, time allocation data and attention minutes data for a plurality of people at a plurality of organizations;
processing the aggregated time allocation data and attention minutes data from the database to determine a respective benchmark value for each of a plurality of objective measures;
receiving time allocation data and attention minutes data for members of a given organization;
for each member in a subset of the members of the given organization, scoring behavioral indicators for the member by:
processing the received time allocation data and attention minutes data to determine a value for each of the plurality of objective measures for the member;
assigning a metric score for the member for each of the plurality of objective measures by comparing the determined value for each of the plurality of objective measures to the determined respective benchmark value for each of the plurality of objective measures [for the limitations above, see at least [0060] “organizations across various industries, verticals, countries, and scale, can participate by contributing their high level work pattern trends and analytics with assured anonymity, and in return get feedback on how they rate relative to peer organizations selected based on the criteria, of interest”; [0170, 0174-0178] a) steps 108-112 determine online time (at a computer) and offline (meeting, calls, etc) for tasks, b) steps 114-116 further defining how online and offline is determined; [0006-0007, 0233] task/artifact defined;
[0006-0007, 0233] task/artifact defined; [0054] work data timeframe defined; [0249, 0255] work data can be on viewed as by group, individual, or both levels “The system envisaged by the present disclosure computes the per-employee Daily Average Work Patterns and creates an n-dimensional effort data cube in which effort data of employees is aggregated and rolled up as per the organization hierarchy. It facilitates views at each level of the organization hierarchy across multiple dimensions such as Purpose, Activity, applications, projects and functions, artifacts, and business attributes such as employee levels, roles, skills, locations, verticals, technologies, and cost centers. It becomes possible to selectively filter and drill down to generate discrete effort data at individual and sub-unit level”;
[0006-0007, 0233] task/artifact defined; [0246] gather data in real time; [0249, 0255] work data can be on a group, individual, or both levels;
[0273-0274, 0278] determined variance from threshold (metric score of pass/fail), where threshold is set based on aggregated data and/or determined by organization].

Deodhar teaches scoring an organization at one and/or multiple levels but doesn’t/don’t explicitly teach however Gembicki discloses 
aggregating one or more assigned metric scores to determine a respective score for each of a plurality of behavioral indicators for the member;
aggregating one or more of the respective scores for the plurality of behavioral indicators for the members in the subset to determine a respective score for each of a plurality of organization characteristics for the given organization; and
processing the respective scores for each of the plurality of organization characteristics to create a final score for the given organization [for the limitations above, see at least [0029-0031, 0041-0042] intelligence data can be public and/or other sources ; [0070-0073] based on intelligence data generate scores ([0070]), combining the scores at various levels generate various levels of intermediate scores, and eventually generate a final score ([0072]); [0046, 0077] further define levels to be at many as needed “the present technology is not limited to two levels of membership. Rather, any number of levels of membership and the amount of access to the levels of scores can also vary.”; [0101-0102, 00010] a) further define what the various levels of scores can represent including disaster management, ecosystem, corporate strategy and human capital, b) thus representing behavioral, organizational, and final indicator, characteristic, score, etc, and c) note that resiliency factors can be specific to an industry; [0115-0116] examples of issues affected by the behavioral, organizational, and final indicator, characteristic, score, etc; [0110] benefits of resiliency scoring thus additionally factors of resilience].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deodhar with Gembicki to include the limitation(s) above as disclosed by Gembicki.  Doing so would improve Deodhar’s benchmarking by including additional methods to perform scoring for benchmarking [see at least Gembicki [0077] ].

Deodhar in view of Gembicki teaches i) (Deodhar [0017, 0033]) analyzing user data to provide areas of improvement revenue, profitability and improved customer satisfaction (resiliency factors) and ii) (Gembicki [0101-0102, 00010; 0115-0116; 0110] including employee tripping) both provides ii1) additional resiliency factors and ii2) implies health score but doesn’t/don’t explicitly teach however Nakahara discloses
processing organization data to create a health score [see at least Figs. 1 and 2 and [0016, 0018] a) at least one client (employee) device 10 connected to database 20 as noted in Fig. 1, b) where as noted in Fig. 2, storage device 20 contains employee data such as b1) time allocation data of a task such as a length of a meeting or call and b2) attention data such as pairs of people interaction such as a meeting or call; [0063] where the operator is an employee of employees; [0018] user work defined; [0003, 0027, 0037-0038, 0057-0058, 0060-0061, 0063] health score for based on organizational data of an individual].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deodhar in view of Gembicki with Nakahara to include the limitation(s) above as disclosed by Nakahara.  Doing so would further define Deodhar in view of Gembicki’s organization metrics used for benchmarking to explicitly include health and thus provide a more roboust measure for organizations to compare each other with [see at least Nakahara [0003, 0027, 0037-0038, 0057-0058, 0060-0061, 0063] ].
Furthermore, all of the claimed elements were known in the prior arts of a) Deodhar in view of Gembicki and b) Nakahara and therefore one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2 and 15, modified Deodhar teaches the method of Claim 1 wherein processing the aggregated time allocation data and attention minutes data
and Deodhar teaches further comprises:
excluding a subset of the aggregated data in determining the respective benchmark value for each of the plurality of objective measures [for the limitations above, see at least [0170, 0174-0178] a) steps 108-112 determine online time (at a computer) and offline (meeting, calls, etc) for tasks, b) steps 114-116 further defining how online and offline is determined; [0006-0007, 0233] task/artifact defined; [0054] work data timeframe defined; [0249, 0255] work data can be on viewed as by group, individual, or both levels thus data can be excluded or included based on grouping when determining values “The system envisaged by the present disclosure computes the per-employee Daily Average Work Patterns and creates an n-dimensional effort data cube in which effort data of employees is aggregated and rolled up as per the organization hierarchy. It facilitates views at each level of the organization hierarchy across multiple dimensions such as Purpose, Activity, applications, projects and functions, artifacts, and business attributes such as employee levels, roles, skills, locations, verticals, technologies, and cost centers. It becomes possible to selectively filter and drill down to generate discrete effort data at individual and sub-unit level”;].

Regarding claim 3 and 16, modified Deodhar teaches the method of Claim 2 wherein the subset of the aggregated data is excluded
and Deodhar teaches excluded based upon at least one of:
a length of time over which data in the subset was collected; and
characteristics of a person associated with data in the subset [for the limitations above, see at least [0170, 0174-0178] a) steps 108-112 determine online time (at a computer) and offline (meeting, calls, etc) for tasks, b) steps 114-116 further defining how online and offline is determined; [0006-0007, 0233] task/artifact defined; [0054] work data timeframe defined and if not reducing the resolution of time comparing only real time data thus limiting data used for calculations based on time frame; [0249, 0255] work data can be on viewed as by group, individual, or both levels thus data can be excluded or included based on grouping when determining values “The system envisaged by the present disclosure computes the per-employee Daily Average Work Patterns and creates an n-dimensional effort data cube in which effort data of employees is aggregated and rolled up as per the organization hierarchy. It facilitates views at each level of the organization hierarchy across multiple dimensions such as Purpose, Activity, applications, projects and functions, artifacts, and business attributes such as employee levels, roles, skills, locations, verticals, technologies, and cost centers. It becomes possible to selectively filter and drill down to generate discrete effort data at individual and sub-unit level”;].

Regarding claim 4 and 17, modified Deodhar teaches the method of Claim 1
and Deodhar teaches further comprising: determining each member in the subset of the members of the given organization based upon at least one of:
a length of time for which data associated with a member exists; and characteristics of a member [for the limitations above, see at least [0170, 0174-0178] a) steps 108-112 determine online time (at a computer) and offline (meeting, calls, etc) for tasks, b) steps 114-116 further defining how online and offline is determined; [0006-0007, 0233] task/artifact defined; [0054] work data timeframe defined and if not reducing the resolution of time comparing only real time data thus limiting data used for calculations based on time frame; [0249, 0255] work data can be on viewed as by group, individual, or both levels thus data can be excluded or included based on grouping when determining values “The system envisaged by the present disclosure computes the per-employee Daily Average Work Patterns and creates an n-dimensional effort data cube in which effort data of employees is aggregated and rolled up as per the organization hierarchy. It facilitates views at each level of the organization hierarchy across multiple dimensions such as Purpose, Activity, applications, projects and functions, artifacts, and business attributes such as employee levels, roles, skills, locations, verticals, technologies, and cost centers. It becomes possible to selectively filter and drill down to generate discrete effort data at individual and sub-unit level”;]..

Regarding claim 5 and 18, modified Deodhar teaches the method of Claim 1.

Modified Deodhar doesn’t/don’t explicitly teach however Gembicki discloses wherein aggregating the one or more assigned metric scores to determine a respective score for each of a plurality of behavioral indicators comprises:
for a given behavioral indicator, quantitatively processing {claim 18 - processing sans quantitatively} the one or more assigned metric scores using a function specific to the given behavioral indicator to determine the respective score [see at least [0070-0073] based on intelligence data generate scores ([0070]), combining the scores at various levels generate various levels of intermediate scores, and eventually generate a final score ([0072]); [0071] using specific weights to calculate sub scores thus a specific methodology for each combination of scores; [0073] furthermore scores can be generated using one of many methods].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Deodhar with Gembicki to include the limitation(s) above as disclosed by Gembicki.  Doing so would improve modified Deodhar’s (Deodhar) benchmarking by including additional methods to perform scoring for benchmarking [see at least Gembicki [0077] ].

Regarding claim 6, modified Deodhar teaches the method of Claim 1 
and Deodhar teaches wherein the determined value for a given objective measure is a unitless metric value [see at least [0273-0274, 0278] determined variance from threshold (metric score of pass/fail), where threshold is set based on aggregated data and/or determined by organization;
[0273-0274, 0278] determined variance from threshold (metric score of pass/fail), where threshold is set based on aggregated data and/or determined by organization and the determined variance can be based on a trend (longer time frames thus aggregation of multiple pass/fail scores such as a) several days or b) day, week, or week);
[0273-0274, 0278] determined variance from threshold (metric score of pass/fail), where threshold is set based on aggregated data and/or determined by organization and the determined variance can be based on a trend (longer time frames thus aggregation of multiple pass/fail scores such as a) several days or b) day, week, or week); [0249, 0255] work data can be on viewed as by group, individual, or both levels thus the same principle of ([0273-0274, 0278]) is applied meaning aggregation of individual values; [0275-0276] further define aggregation of individual data for group metrics;].

Regarding claim 7, modified Deodhar teaches the method of Claim 1 
and Deodhar wherein the given organization encompasses one or more work environments [see at least [0020, 0268, 0279] teams at distributed locations as noted by holidays varying by location “recent trends towards … teams at distributed locations”, “public holidays at each user's location”, & “locations, work week, public holidays at each location”; ].

Regarding claim 8, modified Deodhar teaches the method of Claim 1 as well as wherein the health score.

Modified Deodhar doesn’t/don’t explicitly teach but Nakahara discloses
the health score is an actionable indication of the given organization's culture [see at least [0060] alert is generated based on an evaluated health score; [0063] the health score triggers actionable indication of “to handle employees who may have a health problem by making them take a vacation, etc.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Deodhar with Nakahara to include the limitation(s) above as disclosed by Nakahara.  Doing so would further define modified Deodhar’s (Deodhar)’s organization metrics used for benchmarking to explicitly include health and thus provide a more roboust measure for organizations to compare each other with [see at least Nakahara [0003, 0027, 0037-0038, 0057-0058, 0060-0061, 0063] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Deodhar and b) Nakahara and therefore one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 9, modified Deodhar teaches the method of Claim 1 as well as the created health score for the given organization
and Deodhar teaches actionable event [see at least [0023] determine cause of poor results to as corrective actions are specific to the determined cause; [0033, 0133, 0165] determined caused based on actional metrics which is the score].

Modified Deodhar doesn’t/don’t explicitly teach but Nakahara discloses
further comprising: assessing the health score to determine an actionable event; and
providing an indication of the determined actionable event to a user [see at least [0060] alert is generated based on an evaluated health score; [0063] the health score triggers actionable indication of “to handle employees who may have a health problem by making them take a vacation, etc.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Deodhar with Nakahara to include the limitation(s) above as disclosed by Nakahara.  Doing so would further define modified Deodhar’s (Deodhar)’s organization metrics used for benchmarking to explicitly include health and thus provide a more roboust measure for organizations to compare each other with [see at least Nakahara [0003, 0027, 0037-0038, 0057-0058, 0060-0061, 0063] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Deodhar and b) Nakahara and therefore one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 10, modified Deodhar teaches the method of Claim 1
and Deodhar teaches wherein the objective measures include at least one of: typical workday, typical weekend, focus time, focus time availability, meeting size, meeting duration, distance to meeting rooms, behavioral diversity, network diversity, Weak connections, Secondary connections, Core connections, management collaboration, management access, teamwork concentration, cross-level collaboration, response time, collaborator proximity, communications worker, network elasticity, behavioral elasticity, and knowledge-transfer speed [see at least [0006-0007, 0233] task/artifact defined; [0054] work data timeframe defined; [0249, 0255] work data can be on viewed as by group, individual, or both levels “The system envisaged by the present disclosure computes the per-employee Daily Average Work Patterns and creates an n-dimensional effort data cube in which effort data of employees is aggregated and rolled up as per the organization hierarchy. It facilitates views at each level of the organization hierarchy across multiple dimensions such as Purpose, Activity, applications, projects and functions, artifacts, and business attributes such as employee levels, roles, skills, locations, verticals, technologies, and cost centers. It becomes possible to selectively filter and drill down to generate discrete effort data at individual and sub-unit level”; [0121] meeting duration “tracking the offline time spent away from the CS in work related meetings, phone calls, lab and other work areas in the office, travel and meetings at remote locations;”].

Regarding claim 11, modified Deodhar teaches the method of Claim 1 wherein the behavioral indicators include [ (Deodhar [0017, 0033]) analyzing user data to provide areas of improvement revenue, profitability and improved customer satisfaction (resiliency) and ii) (Gembicki [0101-0102, 00010; 0115-0116; 0110]) provides additional resiliency factors ].

Deodhar teaches efficiency [the limitation is interpreted based on broadest reasonable interpretation of instant specification Fig. 3 and [0015, 0061] as examples not a requirement for the grouping of scores (measures, indicators, characteristics) thus the references merely need to teach factors that can be combined to mean such as focus time availability and teamwork concentration,
then see at least [0170, 0174-0178] a) steps 108-112 determine online time (at a computer thus focus time) and offline (meeting, calls, etc thus teamwork concentration) for tasks, b) steps 114-116 further defining how online and offline is determined, where offline and online tasks can be efficiency, and where meeting by itself can be meeting culture].

Modified Deodhar doesn’t/don’t explicitly teach however Gembicki discloses
wherein the behavioral indicators include at least one of: work- life, exploration, social support, support network, efficiency, alignment, meeting culture, virtual impact, flexibility, and organizational flatness [the limitation is interpreted based on broadest reasonable interpretation of instant specification Fig. 3 and [0015, 0061] as examples not a requirement for the grouping of scores (measures, indicators, characteristics),
then see at least the following for combine objective measures (the scores) to generate levels of ratings from behavioral indicators to resiliency, where Deodhar teaches specific objective measures (focus time availability and teamwork concentration) which are combined in Gembicki to generate behavioral indicator of efficiency [0029-0031, 0041-0042] intelligence data can be public and/or other sources ; [0070-0073] based on intelligence data generate scores ([0070]), combining the scores at various levels to generate various levels of intermediate scores, and eventually generate a final score ([0072]); [0046, 0077] further define levels to be at many as needed “the present technology is not limited to two levels of membership. Rather, any number of levels of membership and the amount of access to the levels of scores can also vary.”; [0101-0102, 00010] a) further define what the various levels of scores can represent including disaster management, ecosystem, corporate strategy and human capital, b) thus representing behavioral, organizational, and final indicator, characteristic, score, etc, and c) note that resiliency factors can be specific to an industry; [0115-0116] examples of issues affected by the behavioral, organizational, and final indicator, characteristic, score, etc; [0110] benefits of resiliency scoring thus additionally factors of resilience including ; [0044-0045] further define that as levels increase definitions are further refined and some of those further refined definitions can overlap amongst the primary definitions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Deodhar with Gembicki to include the limitation(s) above as disclosed by Gembicki.  Doing so would improve modified Deodhar’s (Deodhar) benchmarking by including additional methods to perform scoring for benchmarking [see at least Gembicki [0077] ].

Regarding claim 12, modified Deodhar teaches the method of Claim 1 wherein the organization characteristics include [ (Deodhar [0017, 0033]) analyzing user data to provide areas of improvement revenue, profitability and improved customer satisfaction (resiliency) and ii) (Gembicki [0101-0102, 00010; 0115-0116; 0110]) provides additional resiliency factors ].

Deodhar teaches productivity [the limitation is interpreted based on broadest reasonable interpretation of instant specification Fig. 3 and [0015, 0061] as examples not a requirement for the grouping of scores (measures, indicators, characteristics), thus the references merely need to teach factors that can be combined to mean productivity,
then see at least [0170, 0174-0178] a) steps 108-112 determine online time (at a computer) and offline (meeting, calls, etc) for tasks, b) steps 114-116 further defining how online and offline is determined, where offline and online tasks can be efficiency, and where meeting by itself can be meeting culture].

Modified Deodhar doesn’t/don’t explicitly teach however Gembicki discloses
wherein the organization characteristics include at least one of: engagement, productivity, and adaptability [the limitation is interpreted based on broadest reasonable interpretation of instant specification Fig. 3 and [0015, 0061] as examples not a requirement for the grouping of scores (measures, indicators, characteristics),
then see at least the following for combine objective measures (the scores) to generate levels of ratings from behavioral indicators to resiliency, where Deodhar teaches specific objective measures which are combined in Gembicki to generate organization characteristic of productivity [0029-0031, 0041-0042] intelligence data can be public and/or other sources ; [0070-0073] based on intelligence data generate scores ([0070]), combining the scores at various levels to generate various levels of intermediate scores, and eventually generate a final score ([0072]); [0046, 0077] further define levels to be at many as needed “the present technology is not limited to two levels of membership. Rather, any number of levels of membership and the amount of access to the levels of scores can also vary.”; [0101-0102, 00010] a) further define what the various levels of scores can represent including disaster management, ecosystem, corporate strategy and human capital, b) thus representing behavioral, organizational, and final indicator, characteristic, score, etc, and c) note that resiliency factors can be specific to an industry; [0115-0116] examples of issues affected by the behavioral, organizational, and final indicator, characteristic, score, etc; [0110] benefits of resiliency scoring thus additionally factors of resilience including ; [0044-0045] further define that as levels increase definitions are further refined and some of those further refined definitions can overlap amongst the primary definitions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Deodhar with Gembicki to include the limitation(s) above as disclosed by Gembicki.  Doing so would improve modified Deodhar’s (Deodhar) benchmarking by including additional methods to perform scoring for benchmarking [see at least Gembicki [0077] ].

Regarding claim 13 and 19, modified Deodhar teaches the method of Claim 1 as well as the health score
and Deodhar teaches actionable event [see at least [0023] determine cause of poor results to as corrective actions are specific to the determined cause; [0033, 0133, 0165] determined caused based on actional metrics which is the score].

Modified Deodhar doesn’t/don’t explicitly teach but Nakahara discloses
further comprising: comparing the health score to a threshold; and
sending an alert to a user based on results of the comparing [see at least [0060] alert is generated based on an evaluated health score; [0063] the health score triggers actionable indication of “to handle employees who may have a health problem by making them take a vacation, etc.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Deodhar with Nakahara to include the limitation(s) above as disclosed by Nakahara.  Doing so would further define modified Deodhar’s (Deodhar)’s organization metrics used for benchmarking to explicitly include health and thus provide a more roboust measure for organizations to compare each other with [see at least Nakahara [0003, 0027, 0037-0038, 0057-0058, 0060-0061, 0063] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Deodhar and b) Nakahara and therefore one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gembicki –WO 2014/145579 A2 (relevant because it teaches same as US 2016/003483 A1) 
Khammarnia et al. –The relationship between organizational health and performance indicators of Iran university hospitals (relevant because it teaches a relationship between organizational health and performance indicators)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624